Citation Nr: 0822410	
Decision Date: 07/09/08    Archive Date: 07/14/08

DOCKET NO.  04-24 982A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) in
Cleveland, Ohio


THE ISSUES

1.  Entitlement to a disability rating in excess of 
10 percent for retropatellar pain syndrome of the right knee 
with arthritis.

2.  Entitlement to a disability rating in excess of 
10 percent for retropatellar pain syndrome of the left knee 
with arthritis.

3.  Whether new and material evidence has been submitted to 
reopen a claim of service connection for disability exhibited 
by left ear pain.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans




WITNESS AT HEARING ON APPEAL

The veteran


ATTORNEY FOR THE BOARD

Mary C. Suffoletta, Counsel 


INTRODUCTION

The veteran served for more than 20 years on active duty from 
July 1974 to July 1996.

These matters come to the Board of Veterans' Appeals (Board) 
on appeal from a February 2003 decision of the RO that, in 
pertinent part, denied disability ratings in excess of 10 
percent for service-connected retropatellar pain syndrome of 
each knee with arthritis.  The veteran timely appealed.

In September 2006, the veteran testified during a hearing 
before RO personnel.

In April 2008, the veteran testified during a hearing before 
the undersigned at the RO.  During the hearing, the veteran 
submitted additional evidence directly to the Board and 
waived initial consideration of the evidence by the RO.  

The issue of whether new and material evidence has been 
submitted to reopen a claim of service connection for 
disability exhibited by left ear pain, is addressed in the 
REMAND portion of the decision below and is REMANDED to the 
RO via the Appeals Management Center (AMC), in Washington, 
DC.




FINDINGS OF FACT

1.  The veteran's retropatellar pain syndrome of the right 
knee with arthritis is manifested by marked chondromalacia, 
mild joint effusion, locking, X-ray evidence of 
osteoarthritis, and limitation of flexion to 120 degrees with 
consideration of functional loss due to pain; but without 
limitation of extension, instability, or subluxation.

2.  The veteran's retropatellar pain syndrome of the left 
knee with arthritis has been manifested primarily by 
chondromalacia, degenerative changes, and limitation of 
flexion to 120 degrees with consideration of functional loss 
due to pain; but without limitation of extension, 
instability, or subluxation.


CONCLUSIONS OF LAW

1.  The criteria for a disability rating in excess of 10 
percent for retropatellar pain syndrome of the right knee 
with arthritis are not met.  38 U.S.C.A. § 1155 (West 2002); 
38 C.F.R. §§ 3.102, 3.159, 3.321, 4.1, 4.7, 4.20, 4.40, 4.45, 
4.59, 4.71, Table II, 4.71a, Diagnostic Codes 5010, 5258 
(2007).

2.  The criteria for a disability rating in excess of 10 
percent for retropatellar pain syndrome of the left knee with 
arthritis are not met.  38 U.S.C.A. § 1155 (West 2002); 
38 C.F.R. §§ 3.102, 3.159, 3.321, 4.1, 4.7, 4.20, 4.40, 4.45, 
4.59, 4.71, Table II, 4.71a, Diagnostic Codes 5010, 5257, 
5260, 5261 (2007).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Duties to Notify and Assist

VA has a duty to notify and assist claimants in 
substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 
5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2007); 
38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2007).  

In Pelegrini v. Principi, 18 Vet. App. 112 (2004), the United 
States Court of Appeals for Veterans Claims (Court) held that 
proper VCAA notice should notify the veteran of:  (1) the 
evidence that is needed to substantiate the claim(s); (2) the 
evidence, if any, to be obtained by VA; (3) the evidence, if 
any, to be provided by the claimant; and (4) a request by VA 
that the claimant provide any evidence in the claimant's 
possession that pertains to the claim(s).
 
Through May 2002 and July 2006 letters, the RO notified the 
veteran of elements of an increased rating claim and the 
evidence needed to establish each element.  These documents 
served to provide notice of the information and evidence 
needed to substantiate the claims.

VA's letters notified the veteran of what evidence she was 
responsible for obtaining, and what evidence VA would 
undertake to obtain.  38 U.S.C.A. § 5103(a); 38 C.F.R. 
§ 3.159(b).  VA informed her that it would make reasonable 
efforts to help her get evidence necessary to support her 
claims, particularly, medical records, if she gave VA enough 
information about such records so that VA could request them 
from the person or agency that had them.
 
The letters asked her if she had any additional evidence to 
submit, and thereby put her on notice to submit information 
or evidence in her possession. 

In the July 2006 letter, the RO specifically notified the 
veteran of the process by which effective dates are 
established.  Dingess v. Nicholson, 19 Vet. App. 473 (2006).  

The Board acknowledges that the letters sent to the veteran 
have not met the requirements of VCAA notice regarding an 
increased rating claim.  The letters are deficient as to both 
content and timing, and thus create a presumption of 
prejudice.  

In this case, the presumption has been overcome.  The veteran 
was provided with correspondence regarding what was needed to 
support her claims in July 2006.  Specifically, she was told 
to submit evidence of physical and clinical findings, results 
of laboratory tests, X-rays, and individual statements from 
those with knowledge and/or personal observations who could 
describe the manner in which her disabilities have worsened.  
The July 2004 SOC also listed each applicable diagnostic code 
and disability rating for a knee disability, which the 
veteran reasonably could be expected to understand to support 
her claims.

During her testimony in April 2008, the veteran described the 
effects that her bilateral knee disabilities were having on 
her current employment as a teacher.  The veteran testified 
that she was aware, basically, of how knee disabilities were 
rated.  The veteran has also been represented by a veterans' 
service organization throughout this appeal.  Accordingly, 
any notice error is not prejudicial because the veteran has 
demonstrated actual knowledge of the information that is 
necessary to support the claims.  Hence, the notice 
deficiencies do not affect the essential fairness of the 
adjudication. 

Defects as to the timeliness of the statutory and regulatory 
notice are rendered moot because each the veteran's claims 
decided on appeal has been fully developed and re-adjudicated 
by an agency of original jurisdiction after notice was 
provided.  Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 
2006).  The veteran specifically waived RO consideration of 
the additional evidence submitted following the April 2008 
hearing; hence, no re-adjudication followed and no 
supplemental statement of the case (SSOC) was issued.

There is no indication that any additional action is needed 
to comply with the duty to assist the veteran.  The RO has 
obtained copies of the service medical records and outpatient 
treatment records, and has arranged for VA examinations in 
connection with the claims decided on appeal, reports of 
which are of record.  The veteran has not identified, and the 
record does not otherwise indicate, any existing pertinent 
evidence that has not been obtained.

Given these facts, it appears that all available records have 
been obtained.

There is no further assistance that would be reasonably 
likely to assist the veteran in substantiating the claims.  
38 U.S.C.A. § 5103A(a)(2).

II.  Analysis

Disability evaluations are determined by comparing a 
veteran's present symptomatology with criteria set forth in 
VA's Schedule for Rating Disabilities, which is based on 
average impairment in earning capacity.  38 U.S.C.A. § 1155; 
38 C.F.R. Part 4.  

When a question arises as to which of two ratings apply under 
a particular diagnostic code, the higher evaluation is 
assigned if the disability more closely approximates the 
criteria for the higher rating.  38 C.F.R. § 4.7.  

In view of the number of atypical instances it is not 
expected, especially with the more fully described grades of 
disabilities, that all cases will show all the findings 
specified.  Findings sufficiently characteristic to identify 
the disease and the disability therefrom, and above all, 
coordination of rating with impairment of function will, 
however, be expected in all instances.  38 C.F.R. § 4.21 
(2007).

After careful consideration of the evidence, any reasonable 
doubt remaining is resolved in favor of the veteran.  
38 U.S.C.A. § 5107(b) (West 2002); 38 C.F.R. § 4.3 (2007).

The veteran's entire history is reviewed when making 
disability evaluations.  Schafrath v. Derwinski, 1 Vet. App. 
589 (1991); 38 C.F.R. 4.1.  Where entitlement to compensation 
already has been established and an increase in the 
disability rating is at issue, it is the present level of 
disability that is of primary concern.  Francisco v. Brown, 7 
Vet. App. 55, 58 (1994).

For disabilities evaluated on the basis of limitation of 
motion, VA is required to apply the provisions of 38 C.F.R. 
§§ 4.40, 4.45 (2007), pertaining to functional impairment.  
The Court has instructed that in applying these regulations 
VA should obtain examinations in which the examiner 
determined whether the disability was manifested by weakened 
movement, excess fatigability, incoordination, or pain.  Such 
inquiry is not to be limited to muscles or nerves.  These 
determinations are, if feasible, to be expressed in terms of 
the degree of additional range-of-motion loss due to any 
weakened movement, excess fatigability, incoordination, or 
pain.  DeLuca v. Brown, 8 Vet. App. 202 (1995); see also 
Johnston v. Brown, 10 Vet. App. 80, 84-5 (1997); 38 C.F.R. 
§ 4.59 (2007).

Degenerative arthritis established by X-ray findings will be 
rated on the basis of limitation of motion under the 
appropriate diagnostic codes for the specific joint or joints 
involved.  When, however, the limitation of motion of the 
specific joint or joints involved is noncompensable under the 
appropriate diagnostic codes, a 10 percent evaluation is 
assignable each such major joint or group of minor joints 
affected by limitation of motion, to be combined, not added, 
under Diagnostic Code 5003.  Limitation of motion must be 
objectively confirmed by findings such as swelling, muscle 
spasm, or satisfactory evidence of painful motion.  38 C.F.R. 
§ 4.71a, Diagnostic Code 5003.

A.  Retropatellar Pain Syndrome of Each Knee with Arthritis  

Service connection has been established for retropatellar 
pain syndrome of each knee with arthritis, effective August 
1996.

The RO assigned a separate 10 percent disability rating for 
each knee under 38 C.F.R. § 4.71a, Diagnostic Codes 5010-
5257, pertaining to knee impairment.  A hyphenated diagnostic 
code reflects a rating by analogy (see 38 C.F.R. §§ 4.20 and 
4.27).

Diagnostic Code 5257 provides a 10 percent evaluation for 
lateral instability or recurrent subluxation of a knee that 
is slight, a 20 percent rating when those symptoms are 
moderate, and a 30 percent rating when severe.

The terms "mild," "moderate," and "severe" are not defined in 
the Schedule.  Rather than applying a mechanical formula, the 
Board must evaluate all of the evidence to the end that its 
decisions are "equitable and just."  38 C.F.R. § 4.6.  It 
should also be noted that use of terminology such as "mild" 
or "moderate" by VA examiners and others, although an element 
of evidence to be considered by the Board, is not dispositive 
of an issue.  All evidence must be evaluated in arriving at a 
decision regarding an increased rating.  38 C.F.R. §§ 4.2, 
4.6.  

Traumatic arthritis will be rated as degenerative arthritis.  
38 C.F.R. § 4.71a, Diagnostic Code 5010.  As previously 
noted, degenerative joint disease is evaluated on the basis 
of limitation of motion.  Diagnostic Code 5003.  The standard 
ranges of motion of the knee are zero degrees of extension 
and 140 degrees of flexion.  38 C.F.R. § 4.71, Plate II.  

Limitation of motion of the knee is rated under Diagnostic 
Codes 5260 and 5261:

5260  Leg, limitation of flexion:                                         
  Flexion limited to 15°
     30 percent  
  Flexion limited to 30
     20   
  Flexion limited to 45
     10   
  Flexion limited to 60
      0   

5261  Leg, limitation of extension:                                       
  Extension limited to 
45°
     50 percent  
  Extension limited to 
30
     40   
  Extension limited to 
20
     30   
  Extension limited to 
15
     20   
  Extension limited to 
10
     10   
  Extension limited to 5
      0   

38 C.F.R. § 4.71a, Diagnostic Codes 5260, 5261.

Alternatively, dislocation of the semilunar cartilage of the 
knee with frequent episodes of "locking," pain and effusion 
into the joint warrants a 20 percent evaluation.  38 C.F.R. § 
4.71a, Diagnostic Code 5258.  

VA's General Counsel has also held that separate ratings can 
be provided for a claimant who has compensable arthritis and 
instability of the knee.  VAOPGCPREC 23-97; 62 Fed. Reg. 
63,604 (1997).

A separate rating for arthritis can be awarded on the basis 
of X-ray findings and painful motion under 38 C.F.R. § 4.59.  
VAOPGCPREC 9-98 (1998); 63 Fed. Reg. 56,704 (1998).  

In addition, separate ratings can be provided for limitation 
of knee extension and flexion.  VAOPGCPREC 9-2004; 69 Fed. 
Reg. 59,990 (2004).  

Right Knee

An MRI scan of the veteran's right knee in May 2001 revealed 
findings consistent with chondromalacia.  The possibilities 
of a strain or partial tear of the lateral collateral 
ligament, and of a strain involving the anterior cruciate 
ligament could not be ruled out.  Degenerative changes 
involving the menisci were noted.

The report of an October 2002 VA examination revealed 
complaints of knee pain, locking, giving way, and 
fatigability.  Range of motion of the veteran's right knee 
was from 0 degrees extension to 140 degrees flexion, with 
mild pain; there was no effusion.  The right knee was stable 
to medial, lateral, and anterior/posterior testing; 
McMurray's test was negative.  X-rays revealed findings 
suggestive of early degenerative arthritic changes.

The veteran again complained of clicking and locking of the 
right knee in December 2002.

Private medical records include a diagnosis of right knee 
osteoarthritis in July 2003.  At that time the veteran was 
undergoing physical therapy for her knees.  In December 2004, 
flexion was noted as limited to 120 degrees.

Regarding instability, clinical notes in August 2003 and a 
March 2004 addendum revealed no signs of anterior cruciate 
ligament instability or meniscal pathology.

VA examination in October 2006 revealed the range of motion 
of the right knee from 0 degrees extension to 130 degrees 
flexion.  There was retropatellar crepitation and 
retropatellar pain noted throughout the range of motion.  
Repetitive use caused increased aches, pains, soreness, 
tenderness, and fatigability.  The right knee was stable to 
medial and lateral, and anterior and posterior testing.

Here, there is no evidence of limited extension of the 
veteran's right knee.

Regarding flare-ups, the veteran testified that her right 
knee swelled with walking and climbing stairs, which 
restricted her activities of daily living.  The October 2006 
examiner found pain with motion.  The veteran did not report 
any incapacitating episodes.

The Board notes that, in this case, the veteran recently 
underwent a series of cortisone injections into her right 
knee to help relieve pain.  An MRI scan of the right knee in 
May 2007 revealed marked chondromalacia of the patellar 
cartilage, and mild joint effusion.  Even with consideration 
of functional factors and painful motion, there is no 
indication that the veteran has limitation of flexion that 
meets or approximates the criteria for a higher evaluation.  
Her most severe limitation of flexion is equivalent to 120 
degrees in flexion.  This limitation does not meet the 
criteria for an evaluation in excess of 10 percent under 
Diagnostic Code 5260.  This finding supports a conclusion 
that the veteran does not have additional limitation of 
motion due to functional factors that would support a higher 
rating.

The veteran has been reported able to achieve a normal range 
of extension, that is, extension to 0 degrees.  Accordingly, 
a separate rating for limitation of right knee extension is 
not warranted, even with consideration of functional factors.  
38 U.S.C.A. § 5107(b); 38 C.F.R. § 4.7.

While the veteran has reported that her right knee gives way, 
there have been no objective findings of instability or 
subluxation on either VA examinations or in private medical 
records.  Accordingly, a separate rating under Diagnostic 
Code 5257 for instability or subluxation of the right knee is 
not warranted.

In this case, the Board finds that the evidence does not meet 
the criteria for a disability rating in excess of 10 percent 
for retropatellar pain syndrome of the right knee with 
arthritis.   38 C.F.R. § 4.7, 4.21.

Left Knee

An MRI scan of the veteran's left knee in May 2001 revealed 
findings suggestive of a strain or partial tear of the 
lateral collateral ligament and the anterior cruciate 
ligament, degenerative changes, and chondromalacia.

The report of an October 2002 VA examination revealed 
complaints of knee pain, locking, giving way, and 
fatigability.  Range of motion of the veteran's left knee was 
from 0 degrees extension to 140 degrees flexion, with mild 
pain; there was no effusion.  The left knee was stable to 
medial, lateral, and anterior/posterior testing; McMurray's 
test was negative.  X-rays revealed findings suggestive of 
early degenerative arthritic changes.

Regarding instability, clinical notes in August 2003 and a 
March 2004 addendum revealed no signs of anterior cruciate 
ligament instability or meniscal pathology.

Private medical records revealed that flexion of the left 
knee was limited to 120 degrees in December 2004.

VA examination in October 2006 revealed the range of motion 
of the left knee was from 0 degrees extension to 130 degrees 
flexion.  There was retropatellar crepitation and 
retropatellar pain noted throughout the range of motion.  
Repetitive use caused increased aches, pains, soreness, 
tenderness, and fatigability.  The left knee was stable to 
medial and lateral, and anterior and posterior testing.

In February 2007, another interpretation of the May 2001 MRI 
scan of the veteran's left knee revealed findings that the 
medial collateral and posterior cruciate ligaments were 
intact. The possibility of strains or tears was not totally 
excluded, and clinical correlation was suggested.  
Degenerative changes, as well as loss of cartilage between 
the patella and femur, consistent with chondromalacia, were 
also noted.

There is no evidence of limited extension of the veteran's 
left knee.

Regarding flare-ups, the October 2006 examiner found pain 
with motion.  The veteran did not report any incapacitating 
episodes.

Even with consideration of functional factors and painful 
motion, there is no indication that the veteran has 
limitation of flexion that meets or approximates the criteria 
for an increased evaluation.  Her most severe limitation of 
flexion is equivalent to 120 degrees in flexion, which does 
not meet the criteria for an evaluation in excess of 10 
percent.  The veteran does not have additional limitation of 
motion due to functional factors that would support a higher 
rating.

The veteran has been reported able to achieve a normal range 
of extension, that is, extension to 0 degrees.  As noted 
above, a separate rating for limitation of left knee 
extension is not warranted, even with consideration of 
functional factors.  38 U.S.C.A. § 5107(b); 38 C.F.R. § 4.7.

No examiner has found any instability or subluxation of the 
left knee to warrant a separate rating under Diagnostic Code 
5257.

The provisions of 38 C.F.R. § 4.59 provide that symptomatic 
arthritis will be evaluated as warranting at least the 
minimum compensable evaluation.

In this case, the Board finds that the evidence does not meet 
the criteria for a disability rating in excess of 10 percent 
for retropatellar pain syndrome of the left knee with 
arthritis.   38 C.F.R. § 4.7, 4.21.
 


B.  Extraschedular Consideration and Conclusion

There is no showing that the veteran's service-connected 
disabilities have resulted in so exceptional or unusual a 
disability picture as to warrant the assignment of any higher 
evaluation on an extra-schedular basis.  See 38 C.F.R. 
§ 3.321(b)(1).  

In this regard, the Board notes that the veteran's 
disabilities have not been shown to markedly interfere with 
employment (i.e., beyond that contemplated in the assigned 
ratings), to warrant frequent periods of hospitalization, or 
to otherwise render impractical the application of the 
regular schedular standards.  The veteran has not reported 
any lost time from work, or other economic impact from the 
disabilities.  There is no evidence of recent 
hospitalizations.

In the absence of evidence of any of the factors outlined 
above, the criteria for referral for consideration of an 
extraschedular rating have not been met.  See Bagwell v. 
Brown, 9 Vet. App. 337, 338-9 (1996); Floyd v. Brown, 9 Vet. 
App. 88, 96 (1996); Shipwash v. Brown, 8 Vet. App. 218, 227 
(1995).  

In reaching its decisions in this case, the Board has 
considered the doctrine of reasonable doubt, but the evidence 
is not so evenly balanced as to give rise to such doubt, 
except as to the benefits granted in this decision.  
38 U.S.C.A. § 5107(b).


ORDER

An increased disability evaluation for the veteran's 
retropatellar pain syndrome of the right knee with arthritis 
is denied.

An increased disability evaluation for the veteran's 
retropatellar pain syndrome of the left knee with arthritis 
is denied.




REMAND

In April 2004, the RO, in pertinent part, determined that new 
and material evidence has not been submitted to reopen a 
claim of service connection for disability exhibited by left 
ear pain.  The veteran submitted a notice of disagreement in 
July 2004, expressing her dissatisfaction with the denial and 
her intent to appeal.

The RO or AMC has not issued a statement of the case (SOC) 
for the determination that new and material evidence has not 
been submitted to reopen a claim of service connection for 
disability exhibited by left ear pain, in response to the 
notice of disagreement.  The Board is required to remand the 
claim for the issuance of such a SOC.  Manlincon v. West, 12 
Vet. App. 238 (1999).

Accordingly, this matter is hereby REMANDED for the following 
action:

The RO or AMC should issue a SOC with 
regard to the issue of whether new and 
material evidence has been submitted to 
reopen a claim of service connection for 
disability exhibited by left ear pain.  
The Board will further consider this 
issue only if a timely substantive appeal 
is received in response to the SOC.

The veteran has the right to submit additional evidence and 
argument on the matter the Board has remanded.  Kutscherousky 
v. West, 12 Vet. App. 369 (1999).  This claim must be 
afforded expeditious treatment.  The law requires that all 
claims that are remanded by the Board of Veterans' Appeals or 
by the United States Court of Appeals for Veterans Claims for 
additional development or other appropriate action must be 
handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 
7112 (West Supp. 2008).


______________________________________________
THOMAS J. DANNAHER
 Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


